

Exhibit 10.13


SOUTH CAROLINA BANK AND TRUST, NATIONAL ASSOCIATION
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT


This Supplemental Executive Retirement Agreement (the “Agreement”) is adopted
this 1st day of November, 2006, by and between SOUTH CAROLINA BANK AND TRUST,
NATIONAL ASSOCIATION, a national commercial bank located in Orangeburg, South
Carolina (the “Bank”) and JOHN WINDLEY (the “Executive”).


The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development, and future business
success of the Bank. This Agreement shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.


Article 1
Definitions


Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:


1.1
“Base Benefit Amount” means, with respect to the Employee, a maximum annual
benefit of Fifty Thousand Dollars ($50,000).



1.2
“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 4.



1.3
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs, and returns to the
Plan Administrator to designate one or more Beneficiaries.



1.4
“Board” means the Board of Directors of the Bank as from time to time
constituted.



1.5
“Change in Control” means:

   
(1)
Any “person” (as that term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended), other than (A) a trustee or other
fiduciary holding securities under an employee benefit plan of the Holding
Company or (B) Employee or a group of persons including Employee, is or becomes
the beneficial owner (as that term is used in Section 13(d) of the Securities
Exchange Act of 1934), directly or indirectly, of 50% or more of the common
voting stock of the Holding Company, the Bank or their successors;

 
 
 

--------------------------------------------------------------------------------

 



   
(2)
There shall be any consolidation or merger of the Holding Company or the Bank in
which such entity is not the continuing or surviving corporation or as a result
of which the holders of the voting capital stock of the Holding Company or the
Bank (as the case may be) immediately prior to the consummation of the
transaction do not own more than 50% of the voting capital stock of the
surviving corporation; or




   
(3)
There occurs the sale of all or substantially all of the stock of the Bank or of
the assets of the Holding Company or the Bank.



1.6
“Code” means the Internal Revenue Code of 1986, as amended.



1.7
“Current Benefit Level” means an initial benefit amount of Thirty Two Thousand
Four Hundred Seventy Nine Dollars ($32,479) for the first Plan Year inflated at
an annual rate of four percent (4%) until Normal Retirement Age with a maximum
benefit equal to the Base Benefit Amount.



1.8
“Disability” means Executive: (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months; or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
employees of the Bank. Medical determination of Disability may be made by either
the Social Security Administration or by the provider of an accident or health
plan covering employees of the Bank. Upon the request of the Plan Administrator,
the Executive must submit proof to the Plan Administrator of the Social Security
Administration’s or the provider’s determination.



1.9
“Early Termination” means Separation from Service before Normal Retirement Age
except when such Separation from Service occurs: (i) following a Change in
Control; or (ii) due to death, Disability, or Termination for Cause.




1.10
“Effective Date” means July 1, 2006.




1.11
“Holding Company” means SCBT Financial Corporation or such successor
corporation.



1.12
“Net Income” means net income of the Holding Company, after taxes, determined
using generally accepted accounting principles (GAAP) consistently applied by
the certified public accountants retained by the Holding Company.



1.13
“Normal Retirement Age” means the Executive attaining age sixty-five (65).



1.14
“Normal Retirement Date” means the later of Normal Retirement Age or Separation
from Service.



 
 

--------------------------------------------------------------------------------

 
 
1.15
“Plan Administrator” means the plan administrator described in Article 6.



1.16
“Performance Ratio” is a fraction whereby the numerator is (a) the Net Income of
the Holding Company and the book value of the total assets of the Holding
Company determined as of the end of the Plan Year immediately preceding the
occurrence of a distribution event as set forth in Article 2 or 3 and the
denominator is (b) the Projected Net Income and Projected Total Assets as set
forth in Exhibit A to this Agreement, determined as of the end of the Plan Year
immediately preceding such distribution event. In no event shall the Performance
Ratio be greater than one (1).



1.17
“Plan Year” means each twelve-month period commencing on July 1 and ending on
June 30 of each year. The initial Plan Year shall commence on the Effective Date
of this Agreement and end on the following June 30.



1.18
“Separation from Service” means the termination of the Executive’s employment
with the Bank for reasons other than death. Whether a Separation from Service
takes place is determined based on the facts and circumstances surrounding the
termination of the Executive’s employment and whether the Bank and the Executive
intended for the Executive to provide significant services for the Bank
following such termination. A termination of employment will not be considered a
Separation from Service if:




(a)
the Executive continues to provide services as an employee of the Bank at an
annual rate that is twenty percent (20%) or more of the services rendered, on
average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or




(b)
the Executive continues to provide services to the Bank in a capacity other than
as an employee of the Bank at an annual rate that is fifty percent (50%) or more
of the services rendered, on average, during the immediately preceding three
full calendar years of employment (or if employed less than three years, such
lesser period) and the annual remuneration for such services is fifty percent
(50%) or more of the average annual remuneration earned during the final three
full calendar years of employment (or if less, such lesser period).



1.19
“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph 5 thereof) of the Bank if any stock of the Bank
is publicly traded on an established securities market or otherwise.




1.20
“Termination for Cause” means Separation from Service for (1) the repeated
failure of Employee to perform the responsibilities and duties for which he has
been employed; (2) the commission of an act by Employee constituting dishonesty
or fraud against the Holding Company or the Bank; (3) the conviction for or the
entering of a guilty or no contest plea with respect to a felony; (4) habitual
absenteeism, chronic alcoholism or any other form of substance abuse; or (5) the
commission of an act by Employee involving gross negligence or moral turpitude
that brings the Holding Company or any of its affiliates into public disrepute
or disgrace or causes material harm to the customer relations, operations or
business prospects of the Holding Company or any of its affiliates.



 
 

--------------------------------------------------------------------------------

 
 
Article 2
Distributions During Lifetime


2.1
Normal Retirement Benefit. Upon the Normal Retirement Date, the Bank shall
distribute to the Executive the benefit described in this Section 2.1 in lieu of
any other benefit under this Article.

 
2.1.1
Amount of Benefit. The annual benefit under this Section 2.1 is equal to (a) the
Base Benefit Amount, multiplied by (b) the applicable Performance Ratio. 




 
2.1.2
Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following the Normal Retirement Date. The annual benefit shall be
distributed to the Executive for fifteen (15) years.



2.2
Early Termination Benefit. Upon Early Termination, the Bank shall distribute to
the Executive the benefit described in this Section 2.2 in lieu of any other
benefit under this Article.




 
2.2.1
Amount of Benefit. The annual benefit under this Section 2.2 is equal to (a) the
Current Benefit Level, determined as of the end of the Plan Year immediately
preceding the Executive’s Early Termination, multiplied by (b) the applicable
Performance Ratio multiplied by (c) the applicable Vesting Percentage. For
purposes of this Section 2.2, the Vesting Percentage shall be determined as
follows:



Date Ranges
Vesting Percentage
Jul 1, 2006 - Jun 29, 2007
0%
Jun 30, 2007 - Jun 29, 2008
10%
Jun 30, 2008 - Jun 29, 2009
20%
Jun 30, 2009 - Jun 29, 2010
30%
Jun 30, 2010 - Jun 29, 2011
40%
Jun 30, 2011 - Jun 29, 2012
50%
Jun 30, 2012 - Jun 29, 2013
60%
Jun 30, 2013 - Jun 29, 2014
70%
Jun 30, 2014 - Jun 29, 2015
80%
Jun 30, 2015 - Jun 29, 2016
90%
Jun 30, 2016 or Later
100%



 
 

--------------------------------------------------------------------------------

 
 

 
2.2.2
Distribution of Benefit. The Bank shall distribute the benefit to the Executive
in twelve (12) equal monthly installments commencing the first day of the month
following Normal Retirement Age. The annual benefit shall be distributed to the
Executive for fifteen (15) years.



2.3
Disability Benefit. If the Executive experiences a Disability which results in a
Separation from Service prior to Normal Retirement Age, the Bank shall
distribute to the Executive the benefit described in this Section 2.3 in lieu of
any other benefit under this Article.




 
2.3.1
Amount of Benefit. The annual benefit under this Section 2.3 is equal to (a) One
Hundred Percent (100%) of the Current Benefit Level, determined as of the end of
the Plan Year immediately preceding the Executive’s Separation from Service,
multiplied by (b) the applicable Performance Ratio.




 
2.3.2
Distribution of Benefit. The Bank shall distribute the benefit to the Executive
in twelve (12) equal monthly installments commencing the first day of the month
following Normal Retirement Age. The annual benefit shall be distributed to the
Executive for fifteen (15) years.



2.4
Change in Control Benefit. Upon a Change in Control followed by a Separation
from Service, the Bank shall distribute to the Executive the benefit described
in this Section 2.4 in lieu of any other benefit under this Article.

 

 
2.4.1
Amount of Benefit. The benefit under this Section 2.4 is the Base Benefit
Amount.




 
2.4.2
Distribution of Benefit.  The Bank shall distribute the benefit to the Executive
in twelve (12) equal monthly installments commencing the first day of the month
following Normal Retirement Age. The annual benefit shall be distributed to the
Executive for fifteen (15) years.




 
2.4.3
Establishment of a Domestic Grantor Trust upon a Change in Control. Upon a
Change in Control, the Bank shall establish a domestic grantor trust which shall
be used exclusively for the funding of benefits under the South Carolina Bank
and Trust, Supplemental Executive Retirement Agreement and satisfying the claims
of general creditors of the Bank in the event the Bank becomes insolvent. 



2.5
Restriction on Timing of Distribution.  Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Separation from Service under such procedures as established by the Bank in
accordance with Section 409A of the Code, benefit distributions that are made
upon Separation from Service may not commence earlier than six (6) months after
the date of such Separation from Service. Therefore, in the event this Section
2.5 is applicable to the Executive, any distribution which would otherwise be
paid to the Executive within the first six months following the Separation from
Service shall be accumulated and paid to the Executive in a lump sum on the
first day of the seventh month following the Separation from Service. All
subsequent distributions shall be paid in the manner specified.



 
 

--------------------------------------------------------------------------------

 
 
2.6
Distributions Upon Income Inclusion Under Section 409A of the Code. Upon the
inclusion of any portion of the amount accrued by the Bank with respect to the
Bank’s obligations hereunder into the Executive’s income as a result of the
failure of this non-qualified deferred compensation plan to comply with the
requirements of Section 409A of the Code, to the extent such tax liability can
be covered by the vested amount the Bank has accrued with respect to the Bank’s
obligations hereunder, a distribution shall be made as soon as is
administratively practicable following the discovery of the plan failure.



2.7
Change in Form or Timing of Distributions.  For distribution of benefits under
this Article 2, the Executive and the Bank may, subject to the terms of Section
8.1, amend the Agreement to delay the timing or change the form of
distributions.  Any such amendment:

 

 
(a)
may not accelerate the time or schedule of any distribution, except as provided
in Section 409A of the Code and the regulations thereunder;

 
(b)
must, for benefits distributable under Section 2.2, 2.3 and 2.4 be made at least
twelve (12) months prior to the first scheduled distribution;

 
(c)
must, for benefits distributable under Sections 2.1, 2.2, 2.3 and 2.4, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

 
(d)
 must take effect not less than twelve (12) months after the amendment is made.



Article 3
Distribution at Death


3.1
Death During Active Service. If the Executive dies while in the active service
of the Bank, the Bank shall distribute to the Beneficiary the benefit described
in this Section 3.1. These benefits shall be distributed in lieu of the benefits
under Article 2.




 
3.1.1
Amount of Benefit. The benefits under this Section 3.1 are equal to:

 
(a)
the Base Benefit Amount; plus

 
(b)
Two Hundred Fifty Thousand Dollars ($250,000).




 
3.1.2
Distribution of Benefit. The Bank shall distribute the benefits described in
Section 3.1.1 as follows:

 
(a)
the benefit described in Section 3.1.1(a) shall be distributed to the
Executive’s Beneficiary in twelve (12) equal monthly installments for ten (10)
years commencing within thirty (30) days of receipt by the Bank of the
Executive’s death certificate; plus

 
(b)
the benefit described in Section 3.1.1(b) shall be distributed to the
Executive’s Beneficiary in a lump sum within thirty (30) days of receipt by the
Bank of the Executive’s death certificate.

 
 
 

--------------------------------------------------------------------------------

 
 
3.2
Death During Distribution of a Benefit. If the Executive dies after any benefit
distributions have commenced under this Agreement but before receiving all such
distributions, the Bank shall distribute to the Beneficiary the remaining
benefits at the same time and in the same amounts that would have been
distributed to the Executive had the Executive survived.

 
3.3
Death After Separation from Service But Before Benefit Distributions
Commence. If the Executive is entitled to benefit distributions under this
Agreement, but dies prior to the commencement of said benefit distributions, the
Bank shall distribute to the Beneficiary the same benefits that the Executive
was entitled to prior to death except that the benefit distributions shall
commence within thirty (30) days following receipt by the Bank of the
Executive’s death certificate.



Article 4
Beneficiaries


4.1
Beneficiary. The Executives shall have the right, at any time, to designate a
Beneficiary(ies) to receive any benefit distributions under this Agreement upon
the death of the Executive. The Beneficiary designated under this Agreement may
be the same as or different from the beneficiary designation under any other
plan of the Bank in which the Executive participates.



4.2
Beneficiary Designation: Change. The Executives shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Executive's beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Executive and accepted by the
Plan Administrator prior to the Executive’s death.



4.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.



4.4
No Beneficiary Designation. If the Executive dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary. If the Executive has
no surviving spouse, the benefits shall be made to the Executive's estate.

 
 
 

--------------------------------------------------------------------------------

 
 
4.5
Facility of Distribution. If the Plan Administrator determines in its discretion
that a benefit is to be distributed to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Executive’s Beneficiary, as the case may be, and shall be a complete discharge
of any liability under the Agreement for such distribution amount.



Article 5
General Limitations


5.1
Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if the
Executive’s employment with the Bank is terminated due to a Termination for
Cause.

 
5.2
Removal. Notwithstanding any provision of this Agreement to the contrary, the
Bank shall not distribute any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.



5.3
Forfeiture Provision. The Executive’s benefits under this Agreement shall be
forfeited upon the Executive’s entering into “competition” with the Bank at any
time during the eighteen (18) month period after his employment is terminated
for any reason. For purposes of this section, “competition” shall mean the
Executive’s engaging in any manner, directly or indirectly, individually, as a
stockholder, partner, member, consultant, or agent of any company or other
business organization or otherwise that engages in the development, marketing,
selling or maintenance of any line of business that the Bank actively conducts
(the “Company Business”) in any county in which the Holding Company, the Bank or
an affiliated entity has an office or facility (the “Noncompete Area”).




 
Notwithstanding the previous sentence, “competition” shall not include the
Executive’s ownership of no more than two percent (2%) of the debt or equity
securities of corporations listed on a registered securities exchange that
directly or indirectly engage in the Company Business in the Noncompete Area. In
addition, the provisions of this Section 5.4 shall not apply if the Executive is
terminated after a Change in Control (as defined in Section 1.5) for reasons
other than Cause.

 
 
 

--------------------------------------------------------------------------------

 
 
Article 6
Administration of Agreement


6.1
Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administra-tion of this Agreement and (ii) decide or resolve
any and all ques-tions including interpretations of this Agreement, as may arise
in connection with the Agreement to the extent the exercise of such discretion
and authority does not conflict with Section 409A of the Code and regulations
thereunder.



6.2
Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.



6.3
Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement.



6.4
Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless the
members of the Plan Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.



6.5
Bank Information. To enable the Plan Administrator to perform its functions, the
Bank shall supply full and timely information to the Plan Administrator on all
matters relating to the date and circum-stances of the retirement, Disability,
death, or Separation from Service of the Executive, and such other pertinent
information as the Plan Administrator may reasonably require.



6.6
Annual Statement. The Plan Administrator shall provide to the Executive, within
one hundred twenty (120) days after the end of each Plan Year, a statement
setting forth the benefits to be distributed under this Agreement.



Article 7
Claims And Review Procedures


7.1
Claims Procedure. An Executive or Beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be distributed shall
make a claim for such benefits as follows:



 
 

--------------------------------------------------------------------------------

 
 

 
7.1.1
Initiation - Written Claim. The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits. If such a claim relates to
the contents of a notice received by the claimant, the claim must be made within
sixty (60) days after such notice was received by the claimant. All other claims
must be made within one hundred eighty (180) days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the claimant.

 



 
7.1.2
Timing of Plan Administrator Response. The Plan Administrator shall respond to
such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.




 
7.1.3
Notice of Decision. If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial. The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:




 
(a)
The specific reasons for the denial;

 
(b)
A reference to the specific provisions of the Agreement on which the denial is
based;

 
(c)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 
(d)
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

 
(e)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.



7.2
Review Procedure. If the Plan Administrator denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:




 
7.2.1
Initiation - Written Request. To initiate the review, the claimant, within 60
days after receiving the Plan Administrator’s notice of denial, must file with
the Plan Administrator a written request for review.




 
7.2.2
Additional Submissions - Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.



 
 

--------------------------------------------------------------------------------

 
 

 
7.2.3
Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.




 
7.2.4
Timing of Plan Administrator Response. The Plan Administrator shall respond in
writing to such claimant within 60 days after receiving the request for review.
If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional 60 days by notifying the claimant in writing,
prior to the end of the initial 60-day period, which an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.




 
7.2.5
Notice of Decision. The Plan Administrator shall notify the claimant in writing
of its decision on review. The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant. The notification shall
set forth:




 
(a)
The specific reasons for the denial;

 
(b)
A reference to the specific provisions of the Agreement on which the denial is
based;

 
(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 
(d)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).



Article 8
Amendments and Termination
8.1
Amendments. This Agreement may be amended only by a written agreement signed by
the Bank and the Executive. However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
banking regulators or to comply with legislative or tax law, including without
limitation Section 409A of the Code and any and all regulations and guidance
promulgated thereunder.



8.2
Plan Termination Generally. The Bank may unilaterally terminate this Agreement
at any time. The benefit shall be the amount accrued by the Bank with respect to
the Bank’s obligations hereunder. Except as provided in Section 8.3, the
termination of this Agreement shall not cause a distribution of benefits under
this Agreement. Rather, upon such termination benefit distributions will be made
at the earliest distribution event permitted under Article 2 or Article 3.



 
 

--------------------------------------------------------------------------------

 
 
8.3
Plan Terminations Under Section 409A. Notwithstanding anything to the contrary
in Section 8.2, if the Bank terminates this Agreement in the following
circumstances:




 
(a)
Within thirty (30) days before, or twelve (12) months after a change in the
ownership or effective control of the Bank, or in the ownership of a substantial
portion of the assets of the Bank as described in Section 409A(2)(A)(v) of the
Code, provided that all distributions are made no later than twelve (12) months
following such termination of the Agreement and further provided that all the
Bank's arrangements which are substantially similar to the Agreement are
terminated so the Executive and all participants in the similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the termination of the arrangements;

(b)
Upon the Bank’s dissolution or with the approval of a bankruptcy court provided
that the amounts deferred under the Agreement are included in the Executive's
gross income in the latest of (i) the calendar year in which the Agreement
terminates; (ii) the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or (iii) the first calendar year in which the
distribution is administratively practical; or

(c)
Upon the Bank’s termination of this and all other non-account balance plans (as
referenced in Section 409A of the Code or the regulations thereunder), provided
that all distributions are made no earlier than twelve (12) months and no later
than twenty-four (24) months following such termination, and the Bank does not
adopt any new non-account balance plans for a minimum of five (5) years
following the date of such termination;



the Bank may distribute the vested amount accrued by the Bank with respect to
the Bank’s obligations hereunder, to the Executive in a lump sum subject to the
above terms.


Article 9
Miscellaneous


9.1
Binding Effect. This Agreement shall bind the Executive and the Bank, and their
beneficiaries, survivors, executors, administrators and transferees.



9.2
No Guarantee of Employment. This Agreement is not a contract for employment. It
does not give the Executive the right to remain as an employee of the Bank, nor
does it interfere with the Bank's right to discharge the Executive. It also does
not require the Executive to remain an employee nor interfere with the
Executive's right to terminate employment at any time.



9.3
Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.



 
 

--------------------------------------------------------------------------------

 
 
9.4
Tax Withholding and Reporting. The Bank shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Section
409A of the Code and regulations thereunder, from the benefits provided under
this Agreement. The Executive acknowledges that the Bank’s sole liability
regarding taxes is to forward any amounts withheld to the appropriate taxing
authority(ies). Further, the Bank shall satisfy all applicable reporting
requirements, including those under Section 409A of the Code and regulations
thereunder.



9.5
Applicable Law. The Agreement and all rights hereunder shall be governed by the
laws of the State of South Carolina, except to the extent preempted by the laws
of the United States of America.



9.6
Unfunded Arrangement. The Executive and the Beneficiary are general unsecured
creditors of the Bank for the distribution of benefits under this Agreement. The
benefits represent the mere promise by the Bank to distribute such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive's life or other informal funding asset
is a general asset of the Bank to which the Executive and Beneficiary have no
preferred or secured claim.



9.7
Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such event, the term “Bank” as used in this Agreement
shall be deemed to refer to the successor or survivor bank.



9.8
Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof. No rights are granted to
the Executive by virtue of this Agreement other than those specifically set
forth herein.



9.9
Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.



9.10
Alternative Action. In the event it shall become impossible for the Bank or the
Plan Administrator to perform any act required by this Agreement, the Bank or
Plan Administrator may in its discretion perform such alternative act as most
nearly carries out the intent and purpose of this Agreement and is in the best
interests of the Bank, provided that such alternative acts do not violate
Section 409A of the Code.



9.11
Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.



 
 

--------------------------------------------------------------------------------

 
 
9.12
Validity. In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal and invalid provision has never been inserted herein.



9.13
Notice. Any notice or filing required or permitted to be given to the Bank or
Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 
South Carolina Bank and Trust,
National Association
Attn: CEO
520 Gervais Street
Columbia, SC 29201

 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.


Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.


9.14
Compliance with Section 409A. This Agreement shall at all times be administered
and the provisions of this Agreement shall be interpreted consistent with the
requirements of Section 409A of the Code and any and all regulations thereunder,
including such regulations as may be promulgated after the Effective Date of
this Agreement.




9.15
Assignment.  This Agreement can be assigned in the Bank's sole discretion by the
Bank to the Holding Company or any other subsidiary of the Holding Company.  In
any such event, all references herein to the term "Bank" shall mean the entity
to which this Agreement is assigned.





IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.


Executive:
 
BANK:
         
South Carolina Bank and Trust,
   
National Association
     
/s/ John Windley
 
By /s/ Robert R. Hill, Jr.
John Windley
       
Title Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


As of December 31, 2002, the Net Income of the Holding Company is $13,834,000
and the book value of total assets of the Holding Company is $1,144,948,000.
Assuming Net Income grows at 6% and that the book value of total assets of the
Holding Company grows at 7%, Projected Net Income and Projected Total Assets are
as follows:




Date
Projected Net
Income
Projected Total
Assets
Dec 31, 2003
14,664,040
1,225,094,360
Dec 31, 2004
15,543,882
1,310,850,965
Dec 31, 2005
16,476,515
1,402,610,533
Dec 31, 2006
17,465,106
1,500,793,270
Dec 31, 2007
18,513,013
1,605,848,799
Dec 31, 2008
19,623,793
1,718,258,215
Dec 31, 2009
20,801,221
1,838,536,290
Dec 31, 2010
22,049,294
1,967,233,830
Dec 31, 2011
23,372,252
2,104,940,198
Dec 31, 2012
24,774,587
2,252,286,012
Dec 31, 2013
26,261,062
2,409,946,033
Dec 31, 2014
27,836,726
2,578,642,255
Dec 31, 2015
29,506,930
2,759,147,213
Dec 31, 2016
31,277,345
2,952,287,518
Dec 31, 2017
33,153,986
3,158,947,644


